internal_revenue_service number info release date date cc psi b01 cor-115122-00-00 uilc this letter responds to your correspondence requesting subchapter_s_corporation status effective for date under the relief provisions provided by sec_1362 of the internal_revenue_code in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_97_48 to receive relief under the provisions of this revenue_procedure normally one must follow the procedural requirements described in sec_4 however we have intervened on your behalf and asked the service_center staff to update your records to reflect an effective date as you requested if you fail to receive a letter confirming the account update within days from the date of this letter you may contact the ogden taxpayer_advocate please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
